        2:18-cr-20020-CSB-EIL # 34-1           Page 1 of 3                                           E-FILED
                                                                    Friday, 27 September, 2019 04:01:34 PM
                                                                                Clerk, U.S. District Court, ILCD

Mr. Henderson (Victim’s Senior Vice President): Good afternoon, Your Honor. My name is
Steven Henderson and I am a Senior Vice President and Special Assets Manager for Busey
Bank. I’m here today to speak on behalf of the associates, board of directors and shareholders of
Busey as victims of the crimes committed by Mr. Cosman.

We feel it is important today that we address you because far too often there’s a public
perception that white-collar crimes are victimless. That is simply not the case. The fraud
committed by Mr. Cosman has had a wide-ranging impact on our financial institution, the
shareholders, associates, customers, and communities we serve.

As a financial institution, Busey Bank has sustained a total loss of principal on the relationship
with Mr. Cosman of more than $2.9 million. In order to make up for the losses sustained, Busey
will have to secure $240,000,000 in new loans. This number was derived by achieving a
minimal rate of return of 1.25% on the new loans.

The volume of fraudulent activity and the lengths to which Mr. Cosman went to cover his actions
show a clear disregard for the consequences of his crimes. Clear evidence of this disregard was a
loan secured on March 16, 2015 in the amount of $475,000 for Nebraska cattle. The loan was
made for the purchase of 250 heifers due to calve between November and December of 2015.
After failing to receive proper documentation for the purchase of the cattle, as well as the
certificate of health and pregnancy, Busey Bank’s Special Assets department was alerted and
became involved in the relationship. When asked on numerous occasions by officers in Special
Assets where the cattle were located, Mr. Cosman offered only vague responses; and after
several requests by officers for proper documentation, he produced a fabricated invoice and
canceled check—facts that were later admitted to Busey’s outside legal counsel by his own legal
team.

While an egregious case, that certainly wasn’t the lone act of fraud perpetrated against Busey
Bank by Mr. Cosman. Among Mr. Cosman’s other fraudulent activities were the following:

       On numerous occasions, he supplied the bank inflated financial statements portraying
        more acreage farmed than was the case to secure new loans;
       On November 5, 2015, the bank received a request from the Operations Officer at Prairie
        Community Bank to verify the endorsement on a check in the amount of $33,391.60 that

                                       EXHIBIT 1
        2:18-cr-20020-CSB-EIL # 34-1            Page 2 of 3



       Mr. Cosman was trying to deposit at their bank. The check was payable to Mr. Cosman
       and Busey Bank and appeared to be endorsed by Jeff Rowling, a former Relationship
       Manager at Busey. The bank questioned Mr. Rowling and he indicated that he had not
       endorsed the check and was not aware of anyone else from the bank who had endorsed it
       on his behalf. It was later discovered that this same check had been deposited to Mr.
       Cosman’s account at Busey Bank on November 9, 2015 and did not contain the forged
       endorsement of Mr. Rowling at the time of the deposit.

In his Sentencing Memorandum, Mr. Cosman stated that he wants to “make it right” and is
“working tirelessly to atone for his wrongdoing.” He also claimed that his pending bankruptcy
matter included a negotiated settlement in the amount of $1.5 million with Busey Bank.
However, no such agreement has been reached with Busey Bank, and no such agreement is being
negotiated at this time.

Given the extensive fraudulent activity, Busey Bank did not believe that it was appropriate that
Mr. Cosman be discharged in bankruptcy from his Busey debts. Nevertheless, Busey Bank was
willing to consider a partial discharge in order to save attorney fees when Mr. Cosman and his
attorneys continued to fight for a discharge of most of his debts. Even after admitting to the
extensive fraud, Mr. Cosman has continued to fight for a substantial discharge, but Busey Bank
is no longer willing to agree to any discharge. Busey Bank has spent significant time and
expense (at least $63,800.00 in attorney fees and expenses) on this discharge issue.

The impact of Mr. Cosman’s criminal actions not only affect Busey’s financial statements, but its
more than 1,600 associates and the communities it serves throughout the region as well.

Busey feels strongly that its associates are its competitive advantage. Busey’s associates are the
reason customers conduct business with us and shareholders invest in the organization. With
placing ‘associates first’ as a core tenet of the organization, Busey invests heavily in its valued
team members as a result with numerous programs designed to enhance both the personal and
professional wellbeing of valued associates—from offering a comprehensive health and wellness
program, to its Total Rewards benefits package and various training and development
opportunities—to name a few. To provide some perspective, through Busey’s wellness initiative
alone, the organization has paid out nearly $1.9 million in incentives to associates since the
program began in June 2015 to support healthy lifestyle changes for valued team members. The
        2:18-cr-20020-CSB-EIL # 34-1           Page 3 of 3



cost of recouping financial losses incurred from fraudulent activity hampers the bank’s ability to
provide these programs to reward, train and, ultimately, retain valued associates; it’s these
associates that are the reason customers do business with us.

In the communities it serves, Busey contributed more than $1.3 million in 2018 to local
charitable organizations such as the United Way, the American Heart Association, the American
Cancer Society and countless others while donating the time and talents of its associates to more
than 570 community and charitable organizations organization-wide. Busey’s commitment to its
communities is another core tenet; the organization’s ability to contribute to the countless
charitable organizations it helps annually is critically important to Busey and the community-
focused groups benefited.

In conclusion, Mr. Cosman’s actions did not just affect the bottom line of Busey Bank. It has a
trickle-down effect, putting our associates, customers and communities at risk as well. As
pointed out, this was not a single lapse of judgement on Mr. Cosman’s part. It was a sustained
and systemic attempt to defraud Busey Bank, impacting the associates who work hard each day;
the community organizations that depend on the bank’s financial stewardship; and Busey’s
ability to lend to deserving, hardworking businesses men and women for his own personal gain.

On behalf of the associates, board of directors and shareholders of First Busey Corporation, I
would like to thank you for the opportunity to address the court this afternoon, and we ask that
you consider this information provided when determining an appropriate sentence in this case.
